 1   PHILIP M. HYMANSON, ESQ.
     Nevada Bar No. 2253
 2   HENRY J. HYMANSON, ESQ.
     Nevada Bar No. 14381
 3   HYMANSON & HYMANSON
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone:   (702) 629-3300
 5   Facsimile:   (702) 629-3332
     Email:       phil@hymansonlawnv.com
 6                hank@hymansonlawnv.com

 7   JASON R. MAIER, ESQ.
     Nevada Bar No. 8557
 8   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 9   DANIELLE J. BARRAZA, ESQ.
     Nevada Bar No. 13822
10   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
11   Las Vegas, Nevada 89148
     Telephone:   (702) 629-7900
12   Facsimile:   (702) 629-7925
     Email:       jrm@mgalaw.com
13                jag@mgalaw.com
                  djb@mgalaw.com
14
     Attorneys for Defendant/Third-Party Plaintiff
15   Lezlie Gunn and Defendants Michael H. Ponder
     and NVWS Properties LLC
16

17                             UNITED STATES DISTRICT COURT
18                                        DISTRICT OF NEVADA
19
       CASUN INVEST, A.G., a Swiss corporation,          Case No. 2:16-cv-02925-JCM-EJY
20
                             Plaintiff,                  STIPULATION AND ORDER TO
21                                                       EXTEND BRIEFING SCHEDULE RE:
       vs.                                               REPLY BRIEFS IN SUPPORT OF
22                                                       PENDING MOTIONS FOR SUMMARY
       MICHAEL H. PONDER, and individual;                JUDGMENT [ECF NOS. 197, 198, AND
23     LEZLIE GUNN, an individual; and NVWS              199]
       PROPERTIES LLC, a Nevada limited liability
24     company,                                          [THIRD REQUEST]
25                           Defendants.
26

27

28


                                                     1
     Case 2:16-cv-02925-JCM-EJY Document 210 Filed 08/22/19 Page 2 of 3



 1
       LEZLIE GUNN, an individual,
 2
                              Third-Party Plaintiff,
 3
       vs.
 4
       HANS-PETER WILD, an individual,
 5
                              Third-Party Defendant.
 6

 7           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, defendant
 8   Michael H. Ponder, defendant NVWS Properties LLC, and defendant/third-party plaintiff Lezlie
 9   Gunn (collectively “Defendants”), by and through their attorneys of record, the law firms MAIER
10   GUTIERREZ & ASSOCIATES and HYMANSON AND HYMANSON; plaintiff Casun Invest, A.G. (“Plaintiff”)
11   and third-party defendant Hans-Peter Wild (“Third-Party Defendant”), by and through their attorneys
12   of record, the law firm of KOLESAR & LEATHAM, that: (1) the deadline for Plaintiff and Third-Party
13   Defendant to file reply briefs in support of ECF Nos. 197 and 198 shall be continued through and
14   including August 29, 2019; and (2) the deadline for Defendants to file a reply brief in support of ECF
15   No. 199 shall also be continued through and including August 29, 2019.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                       2
 1          The requested extension is necessary to allow the parties sufficient time to review and

 2   appropriately respond to the filed responses, as well as to accommodate a death in the family of

 3   Defendants’ counsel. This is the parties’ third request for an extension related to this briefing and this

 4   brief extension is not intended to cause delay or prejudice to any party.

 5    DATED this 22nd day of August, 2019.                   DATED this 22nd day of August, 2019.
 6    MAIER GUTIERREZ & ASSOCIATES                           KOLESAR & LEATHAM
 7

 8    _/s/ Danielle J. Barraza________________               __/s/ Aaron R. Maurice__________________
      JASON R. MAIER, ESQ.                                   AARON R. MAURICE, ESQ.
 9    Nevada Bar No. 8557                                    Nevada Bar No. 6412
      JOSEPH A. GUTIERREZ, ESQ.                              BRITTANY WOOD, ESQ.
10    Nevada Bar No. 9046                                    Nevada Bar No. 7562
      DANIELLE J. BARRAZA, ESQ.                              400 South Rampart Boulevard, Suite 400
11    Nevada Bar No. 13822                                   Las Vegas, Nevada 89145
      8816 Spanish Ridge Avenue                              Attorneys for Plaintiff Casun Invest, A.G. and
12    Las Vegas, Nevada 89148                                Third-Party Defendant Dr. Hans-Peter Wild
      Attorneys for Defendant/Third-Party Plaintiff
13    Lezlie Gunn and Defendants Michael H.
      Ponder and NVWS Properties LLC
14

15
                                                     ORDER
16
            IT IS SO ORDERED.
17
                  August
            DATED this ____26,
                            day2019.
                                of August, 2019.
18
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                         3
